DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-10 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. For example, the prior art of record does not teach “wherein the pixel electrode comprises: a soldering region; a non-soldering region; a transparent conductive oxide layer formed on the array substrate; a first metal electrode layer disposed on the transparent conductive oxide layer of the soldering region and the non-soldering region; a second metal protective layer disposed on the first metal electrode layer of the non-soldering region; a micro light emitting diode (LED) chip, wherein the micro LED chip comprises a pin, and the pin is correspondingly soldered on the first metal electrode layer of the soldering region” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1. Also, the prior art of record does not teach “forming a transparent conductive oxide layer on the array substrate; forming a first metal electrode layer on the transparent conductive oxide layer of a soldering region and a non-soldering region; forming a second metal protective layer on the first metal electrode layer of the soldering region and the non-soldering region; removing the second metal protective layer of the soldering region, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 25, 2022